DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 6, 7, 9-15, 17, 18, and 20-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Jalilevand et al. (in the IDS).
Jalilevand et al. shows a method for mitigating a thermal impact on a vehicle cabin caused by a battery thermal-management system, the method comprising:  determining a status of a vehicle climate control system 200 (the system is operational); determining whether a battery thermal-management system of the vehicle is operating above a determined threshold (the system operates when the temperature of the battery reaches a threshold value); and if the vehicle climate control system is active and the battery thermal-management system of the vehicle is operating above the threshold, adjusting at least one of a plurality of cabin temperature control parameters [0029] to mitigate a thermal impact of the battery thermal-management system on a rear portion of the vehicle cabin (since the entire cabin is affected).  The cabin temperature control parameters comprise at least a climate-control system 230 as recited in claim 2.  Regarding claim 3, since the system 200 comprises an air conditioning system 210, the air conditioning system will be on when the system 200 is operating.  Regarding claim 4, the purpose of the vehicle climate control system is to cool the vehicle.  Regarding claim 6, the battery thermal-management system comprises a temperature sensor 570, and the cabin temperature control parameters are not adjusted unless the battery pack is above the determined threshold temperature [0029].  Regarding claim 7, the determined threshold of the battery thermal-management system comprises a threshold at or above which heat from the system transfers sufficient heat to the cabin to cause an unwanted temperature impact to occur in the cabin [0028].  The determined threshold of the battery thermal-management system comprises a determined operating level of the battery thermal-management system as recited in claims and 9 and 20.  Regarding claims 10 and 21, it is well known in the art that a vehicle cabin may comprise second-row seating or more.  Regarding claims 11 and 22, the vehicle operator (driver) determines if the rear portion of the vehicle is occupied and can adjust temperature parameters of the entire cabin as required.  Regarding claim 12, the prior art shows a system comprising a cabin temperature control circuit comprising a communications interface to receive information from vehicle components (260 and 270 for example), the status of the components, the status of the vehicle climate control system 200, determine whether the battery thermal-management system is operating at or above a determined threshold, and adjust cabin temperature control parameters as stated above for the recited reasons also as stated above.  The cabin temperature control parameters include a climate-control system 230 as recited in claim 13.  The system determines whether a vehicle air conditioning system 210 is turn on as recited in claim 14.  The system determines whether the vehicle climate control system is being used to cool the vehicle as recited in claim 15 (determined by vehicle occupants).  Regarding claim 17, the cabin temperature control circuit does not adjust the cabin temperature control parameters unless the vehicle battery pack is above the determined threshold value [0029].  The threshold for the battery thermal-management system comprises a threshold at or above which heat from the system transfers sufficient heat to the cabin to cause an unwanted temperature impact to occur in the cabin [0028-0029] as recited in claim 18.  The components comprise at least one of a vehicle climate control system and the battery thermal- management system as recited in claim 23.  Regarding claim 24, the prior art system also shows a battery pack 120, the battery thermal-management as recited (see above), a climate control system (see above), a cabin temperature control circuit comprising a communications interface configured to carry the tasks as recited (see above).
Claim Rejections - 35 USC § 103
4.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jalilevand et al. (from the IDS).
Jalilevand et al. also discloses a fan 290 which aids the battery thermal-management system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that a determination would be made to see if the fan speed is at an adequate level.
Allowable Subject Matter
5.	Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Adams et al. and Dunn et al. are pertinent to the Applicant’s invention.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763